ORDER

PER CURIAM.
Appellant J.L. (“Father”)-, appeals the judgment of the Circuit Court of St. Francois County terminating his parental rights to his daughter P.L.-W. (“Child”). Father claims the trial court erred in terminating his parental rights to Child because: (1) the evidence was insufficient to support a finding that grounds existed for termination; and (2) the trial coqrt failed to make statutorily required findings of fact.
We have reviewed the briefs of the parties and the record on- appeal and find the trial court’s decision was not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only;' setting forth the reasons for our decision. We affirm the' judgment pursuant to Rule 84.16(b).